       Case 2:18-cv-01132-TSZ Document 53 Filed 05/11/20 Page 1 of 1
                                                                         FILED
                   UNITED STATES COURT OF APPEALS                        MAY 11 2020

                                                                   MOLLY C. DWYER, CLERK
                          FOR THE NINTH CIRCUIT                     U.S. COURT OF APPEALS




ESTHER HOFFMAN; et al.,                      No.   19-35058

            Plaintiffs-Appellants,           D.C. No. 2:18-cv-01132-JCC
                                             Western District of Washington,
 v.                                          Seattle

TRANSWORLD SYSTEMS, INC.; et al.,
                                             ORDER
            Defendants-Appellees.


Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.


      Appellees’ Joint Motion for Stay of Mandate (Dkt. 65) is DENIED.
